The defendant was convicted under an indictment which charged that he did carnally know or abuse in the attempt to carnally know a girl over the age of 12 and under the age of 16 years, and his punishment fixed by the jury at 2 years in the penitentiary.
It appears that judgment was rendered in this case on May 13, 1921, and that the bill of exception was approved on November 7, 1921. It does not appear when the bill of exceptions was presented. It not appearing that the bill of exceptions was presented in 90 days, the same cannot be considered.
We have examined the record and find no reversible error. The judgment of convictions is therefore affirmed.
Affirmed.